



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Mustard, 2021 ONCA 696

DATE: 20211007

DOCKET: C68896

Fairburn A.C.J.O., Doherty and
    Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Charles Mustard

Appellant

Jeff Carolin and Taufiq Hashmani, for
    the appellant

Benita Wassenaar, for the respondent

Heard and released orally:
    October 5, 2021 by video conference

On appeal from the order of Justice W.
    Low of the Superior Court of Justice, dismissing an application for
certiorari
,
    dated November 13, 2020.

REASONS FOR DECISION

[1]

We agree with
    the application judge that there was a basis in the evidence upon which the
    provincial court judge could come to the conclusion that a properly instructed
    jury could convict on a charge of first degree murder: see Reasons of
    application judge, dated November 13, 2020, at pp. 8-12.

[2]

Consequently,
certiorari
was properly refused and the appeal is dismissed.

Fairburn A.C.J.O.

Doherty J.A.

David Watt J.A.


